Citation Nr: 1522232	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  14-01 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hip strain.

2.  Entitlement to service connection for right shoulder osteoarthritis.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1952 to July 1955.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a Travel Board hearing in March 2015; he failed to report, and his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran states he made 32 parachute jumps and that the stress on his joints from the jumps resulted in his current disabilities.  His representative argues that the Veteran's service-connected lumbar spine osteoarthritis caused or aggravated the claimed disabilities.  Service connection for a low back disability was established in October 2013, after the VA examinations in the matter at hand were conducted.  The RO has not adjudicated the claims under a secondary service connection theory of entitlement.  

As adjudication of a secondary service connection claim must consider both whether a service-connected caused the claimed disability and whether the service-connected aggravated the claimed disability, and the matter presents medical questions not fully addressed by the medical evidence in the record, a clarifying medical opinion is necessary.  

On August 2012 VA examination, the Veteran stated he did not seek treatment for any claimed condition until 2003.  During a June 2013 hearing at the RO, he testified that he did not go to the VA for many years following service because he had private insurance.  This suggests that he may have received treatment for his shoulders, hips and/or right knee from a private provider.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify any (and all) providers of evaluation and/or treatment he has received for his hips, shoulders and right knee since his discharge from service, and to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  After the above development is completed, the AOJ should arrange for the Veteran's record to be forwarded to the physician who examined him in September 2013 for a supplemental medical advisory opinion regarding the etiology of his hips, shoulders and right knee disabilities.  The physician should review the record and offer an opinion as to whether it is at least as likely as not (a 50% or greater probability) that any current disability of the hips, shoulders or right knee was caused or aggravated [the opinion must address aggravation] by his lumbar spine osteoarthritis.  If the examiner who conducted the September 2013 examination is unavailable, the AOJ should arrange for another VA examination of the Veteran to secure the medical opinion sought. 

The examiner must include rationale with the opinion.

3.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

